On REHEARING.
Taliaferro, J.
Upon a reconsideration of this case we think the judgment first rendered erroneous. The evidence and the facts of the case we conclude authorize a reversal of our first decree.
By reason of the law and the evidence in this case being in favor of the defendants, it is therefore ordered and adjudged that the decree first-rendered by this court in this case be annulled and set- aside. It is further ordered that the injunction sued out by the plaintiff be dissolved- and his demand rejected; that ¡there be judgment in favor of the defendant for the amount claimed for taxes, and that the suit be dismissed at plaintiff’s costs.